Citation Nr: 1701361	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-18 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In May 2010, the Veteran initiated a claim of entitlement to a rating in excess of 30 percent for dysthymic disorder.  The RO denied a higher evaluation of his dysthymic disorder in its September 2010 decision.  The Veteran appealed the rating decision in a November 2010 notice of disagreement, in which he stated he believed his symptoms warranted a higher rating.  At his July 2016 hearing, the Veteran indicated that his disorder progressively worsened since the last VA examination in June 2010.  He stated he had a stent placed in his heart in July 2016 due to his anxiety and stress levels, and also reported increased symptoms of sadness, anxiety, inability to concentrate, and a lack of interest in anything.  

The Board finds the Veteran competent and credible to report the severity of these symptoms as they are capable of lay observation.  The Board notes he last underwent a VA examination more than six years ago, in June 2010, to assess the severity of his dysthymic disorder.  Where the evidence indicates a disability has worsened since his last examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  See also Snuffer v. Gober 10 Vet. App. 400 (1997).  Based on the foregoing, the Board must remand to obtain a VA examination to assess the current severity of the Veteran's dysthymic disorder. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Office (AMO) in Washington, DC for the following action:

1. The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 
38 C.F.R. § 3.159 (e).

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected dysthymic disorder.  The electronic records should be made available to the examiner for review before the examination. 

3. The RO or the AMO should undertake any other development it determines to be warranted.

4. Then, the RO or the AMO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




